IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-18-00326-CR

RAFE A. GOODMAN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                                 From the County Court
                                 Navarro County, Texas
                                  Trial Court No. 72713


                               ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within 30

days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 45 days of the date of this Order. See id.



                                            PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed April 3, 2019
Do not publish




Goodman v. State                       Page 2